Citation Nr: 1102980	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increased ratings for posttraumatic stress 
disorder (PTSD), rated 50 percent prior to August 3, 2010, and 70 
since August 3, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, granted service 
connection for PTSD and assigned an initial 50 percent rating 
from April 14, 2003.  The Veteran appealed that decision by 
requesting an initial rating higher than 50 percent.

In his VA Form 9 (substantive appeal), the Veteran requested a 
hearing before a Veterans Law Judge of the Board.  After being 
notified that his hearing had been scheduled for July 2009, the 
Veteran failed to appear and made no attempt to reschedule at a 
later date.  His hearing request is therefore considered 
withdrawn.  38 C.F.R. § 20.704(d) (2010).

This case was previously before the Board.  In an August 2009 
decision, the Board denied the claim for an initial rating higher 
than 50 percent for PTSD.  The Veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In an 
April 2010 order, granting a joint motion, the Court vacated the 
Board's decision and remanded the case for further development 
and readjudication in compliance with the directives specified in 
the joint motion.

To comply with the Court's order, the Board remanded the case in 
July 2010 to schedule the Veteran for a VA examination to 
reassess the severity of his PTSD.  As a result of that 
examination, conducted on August 3, 2010, the RO granted an 
increased rating of 70 percent for the Veteran's PTSD.  However, 
rather than granting the 70 percent rating back to the initial 
grant of service connection on April 14, 2003, the RO granted the 
70 percent rating from August 3, 2010, since this was the date 
the VA examination showed that his PTSD first met the criteria 
for a 70 percent rating.  Therefore, the issue on appeal is 
entitlement to increased ratings for PTSD, rated 50 percent prior 
to August 3, 2010, and 70 percent since that date.  

In correspondence received in June 2010, the Veteran indicated 
that his service-connected diabetes mellitus and hypertension 
have worsened.  Thus, he appears to have raised the issues of 
entitlement to increased ratings for these service-connected 
disabilities.  But since they have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board has no 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to August 3, 2010, the Veteran's PTSD has caused 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as near-continuous depression, 
difficulty in adapting to stressful circumstances (including in a 
work or a work-like setting), and an inability to establish and 
maintain effective relationships; however, total social and 
occupational impairment has not been shown.

2.  On August 3, 2010, however, a VA examination indicates that 
the Veteran's PTSD causes total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating for 
the PTSD have been met prior to August 3, 2010.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.126-
4.132, Diagnostic Code 9411 (2010).

2.  The criteria for a 100 percent rating for PTSD have been met 
since August 3, 2010.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1-4.14, 4.126-4.132, Diagnostic Code 9411 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance with the development 
of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).  These VCAA notice requirements 
apply to all elements of a service-connection claim, including 
the downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since this appeal arises from the initial rating assigned by the 
RO after granting service connection for PTSD, VCAA notice 
concerning this downstream disability rating element of the claim 
is not required.  The courts have held that where the underlying 
claim for service connection has been granted and there is 
disagreement regarding a downstream issue, such as an initial 
rating, the claim as it arose in its initial context has been 
substantiated and there is no need to provide additional VCAA 
notice concerning the downstream issue.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 
128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case (SOC) if the disagreement 
concerning the downstream issue is not resolved.  Here, the RO 
provided this necessary SOC in October 2005, wherein it cited the 
statutes and regulations governing the assignment of the initial 
noncompensable rating for PTSD, and discussed the reasons and 
bases for not assigning a higher initial rating.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records 
that he and his representative identified as relevant to the 
claim.  The Veteran was also afforded three VA compensation 
examinations to determine the severity of his PTSD, the most 
recent of which was performed in August 2010, which include 
appropriate findings to rate this disability.  See 38 C.F.R. §§ 
3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court. 

II.  Merits of the Claim

On April 14, 2003, the Veteran filed a claim for service 
connection for PTSD.  Evidence developed in connection with that 
claim revealed that he suffers from PTSD as a result of several 
stressful events during his military service.  The RO therefore 
granted service connection for PTSD and assigned an initial 50 
percent rating from April 14, 2003, and eventually a 70 percent 
rating from August 3, 2010.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

The Board finds that some discussion of Fenderson v. West, 12 
Vet. App. 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an increased 
evaluation of an already service-connected disability and a case, 
such as this one, in which a Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim -- a practice known as "staged rating."  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Indeed, the RO has 
already assigned staged ratings in this case, with a 50 percent 
rating prior to August 3, 2010, and a 70 percent rating since 
that date. 

The Veteran's PTSD has been evaluated under the general rating 
formula for mental disorders.  Under these criteria, a 50 percent 
rating is warranted for occupational and social impairment with 
reduced reliability and productivity due to symptoms such as: 
flattened affect; circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A higher 70 percent rating is warranted when the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, which would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
Veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.  The evidence 
considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that diagnostic 
code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an occupational 
or social impairment equivalent to what would be caused by the 
symptoms listed in a particular diagnostic code, the appropriate, 
equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental 
disorder, the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation based solely on 
the basis of social impairment.  The focus of the rating process 
is on industrial impairment from the service-connected 
psychiatric disorder, and social impairment is significant only 
insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 
4.130.

A. Prior to August 3, 2010

Applying the above criteria to the facts of this case, the Board 
finds that the evidence supports a higher 70 percent rating for 
the Veteran's PTSD for the entire period prior to August 3, 2010.  
The evidence during this period includes two VA examination 
reports dated in July 2003 and December 2008, as well as VA 
treatment records.  These records show that, although the Veteran 
had remained married and was employed during most of this period, 
his PTSD caused occupational and social impairment with reduced 
reliability and productivity due to such symptoms as near-
continuous depression, difficulty in adapting to stressful 
circumstances (including in a work or a work-like setting), and 
an inability to establish and maintain effective relationships.  
As such, his PTSD meets the criteria for a higher 70 percent 
rating for the entire period prior to August 3, 2010.  However, 
the preponderance of the evidence weighs against the assignment 
of a 100 percent rating at any time during this period.

The Veteran was seen for an intake evaluation at the Vet Center 
in March 2003.  The social worker who conducted the evaluation 
noted the following findings:  neat, anxious, slow speech 
(related pace), agitated and restless motor activity, and good 
judgment.  With respect to depression, the Veteran reported loss 
of weight, sleep disturbance, low energy level, and suicidal 
thoughts.  The Veteran denied delusions but reported disorganized 
thinking and hallucinations.  (However, the Board notes that an 
October 2002 VA treatment record notes a history of three 
hallucinations approximately 20 years ago, with no recent 
episodes.  A VA examiner in August 2010 also reviewed the claims 
file and concluded that these hallucinations were most likely 
mischaracterized and were really intrusive thoughts or flashbacks 
rather than actual hallucinations).  

With respect to social and occupational functioning, the Veteran 
reported that he had been married for over 30 years.  He also 
disclosed that he had worked as a concrete truck driver until he 
was recently laid off due to medical problems that prevented him 
from heavy lifting.  He reported a history of problems getting 
along with people at work, and although he had always been 
employed since service, he had changed jobs many times because of 
anger and control issues.  The social worker's assessment was 
PTSD, chronic, with delayed onset and depressed affect.  It was 
also noted that the Veteran was currently unemployed and that in 
essence medical/somatic problems reduced his chances of getting 
work and being able to perform on a job.  

When examined for VA compensation purposes in July 2003, the 
Veteran reported that he was still married and that he got along 
well with their children, all of whom were adults, although he 
regretted not being as close to them as he had wanted.  He 
reported two prior incidents of domestic violence in 1970 and 
1996, both of which resulted in his being jailed and sent to 
counseling.  The Veteran reported that had worked as a cement 
mixer for about 61/2 years but recently had to quit because of his 
diabetes, which limited his capacity for physical activity.  He 
then began to reflect about all the jobs he had lost over the 
years, which he attributed to his continuing difficulty getting 
along with coworkers and supervisors.  

A mental status examination revealed that his mood was moderately 
depressed.  He also reported various PTSD symptoms, such as 
intrusive thoughts, nightmares, irritability, hypervigilance, 
numbing, insomnia, anxiety, anger, and social withdrawal.  His 
immediate and remote memory functions were intact, but there was 
some difficulty with recent memory.  No other psychiatric 
findings were reported.  The examiner diagnosed the Veteran with 
"Posttraumatic stress disorder (PTSD), chronic, with depressive 
features, manifested by recurrent and intrusive thoughts and 
dreams of life threatening combat experiences he both experienced 
and witnesses in which his close friends were killed and/or 
severely injured, irritability, hypervigilance, numbing, 
insomnia, avoidance of situations reminiscent of combat 
experiences, pervasive anxiety, depression, alcohol abuse (now in 
full sustained remission), anger and social isolation and 
withdrawal."  The examiner then assigned a GAF score of 45 for 
his PTSD and a GAF score of 70 for his history of alcohol abuse.

When examined by VA in December 2008, the Veteran reported that 
he was still married, that he still got along with his children, 
and that he still attended family gatherings, although he would 
often withdraw to another room and isolate after a half an hour 
or so.  He said he enjoyed fishing and working on projects with 
friends either at his house or their houses.  It was noted that 
irritability had interfered with work, costing him a job earlier 
that year when he got into an argument with a principal at the 
school where he was working as a bus driver.  He reported that he 
had had that job for about a year and was able to get another job 
after only four weeks.  He reported anxiety attacks related to 
depression and worrying about his life.  He reported one such 
attack last month while worrying about his finances.  His other 
PTSD symptoms included irritability, intrusive thoughts, 
avoidance, and insomnia, all of which would occur several times a 
month.  The examiner observed no problems with respect to memory, 
speech, hallucinations, mood, affect, inappropriate behavior, 
impulse control, or personal hygiene.  

The examiner diagnosed the Veteran with PTSD and alcohol abuse in 
full and sustained remission.  A GAF score of 50 was assigned.  
The examiner explained that "irritability has caused problems 
getting along with supervisors at work and cost him a job about a 
month ago."  He then explained that irritability is related to 
problems with sleep caused by PTSD symptoms.  However, the 
examiner answered "no" when asked if there is total 
occupational and social impairment due to PTSD signs and 
symptoms.  Instead, the examiner indicated there was reduced 
reliability and productively due to PTSD symptoms - namely, 
irritability with supervisors, withdrawal from family gatherings, 
and intermittent depression in response to crisis such as 
financial problems.  

Before rating the Veteran's PTSD, the Board notes that the 
Veteran has been diagnosed with depression and anxiety disorder 
in addition to his service-connected PTSD.  In the August 2010 VA 
examination report, however, the VA examiner indicated that the 
Veteran's depression and anxiety are merely symptoms of his PTSD.  
Therefore, the Board will attribute all signs and symptoms to his 
service-connected PTSD, including any depression and anxiety.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, dictates that such signs and 
symptoms be attributed to the service-connected condition).

Based on the foregoing, it is evident that the Veteran's PTSD 
caused occupational and social impairment with reduced 
reliability and productivity due to such symptoms as near-
continuous depression, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships, for the entire period prior to August 3, 
2010, thereby warranting a 70 percent rating.  The GAF score of 
45 and 50 provide the most persuasive evidence in support of an 
initial 70 percent rating.  A GAF score is significant in rating 
a psychiatric disability because it is a scaled rating reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  
According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  Id.  In sum, these scores 
clearly reflect occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, as required for the higher 
70 percent rating. 

Also, the fact that the Veteran was constantly depressed and had 
difficulty in adapting to stressful circumstances is documented 
in the medical reports discussed above.  The evidence also shows 
that these symptoms caused occupational and social impairment 
with reduced reliability and productivity.  For example, although 
the Veteran reported that he had to quit his job as a concrete 
truck driver due to medical problems which prevented him from 
heavy lifting, the Board finds that the Veteran's PTSD most 
likely contributed to his reduced reliability and productivity at 
work, since he reported difficulty getting along with coworkers 
and supervisors.  His difficulty with supervisors is also 
reflected in the incident in which he lost his job as a bus 
driver after getting into an argument with the school principal.  
In sum, the evidence indicates that the Veteran's PTSD meets the 
criteria for a 70 percent rating prior to August 3, 2010.  

The Board thus concludes that, prior to August 3, 2010, the 
evidence supports a higher 70 percent rating for the Veteran's 
service-connected PTSD.  In other words, these findings reflect 
that his PTSD has resulted in occupational and social impairment 
with deficiencies in most areas due to such symptoms as near-
continuous depression, difficulty in adapting to stressful 
circumstances (including in a work or a work-like setting), and 
an inability to establish and maintain effective relationships.  
Accordingly, a 70 percent rating for PTSD is warranted from the 
initial grant of service connection until August 3, 2010. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
higher than 70 percent prior to August 3, 2010, as there is no 
evidence the Veteran's PTSD caused total social and occupational 
impairment during this period.  The most persuasive evidence 
against a 100 percent rating is the opinion contained in the 
December 2008 VA examination report which notes that there was no 
total occupational and social impairment due to PTSD signs and 
symptoms.  Furthermore, total occupational impairment is 
precluded by the fact that the Veteran was able to maintain work 
during most of the time prior to August 3, 2010.  The Veteran 
reported at his July 2003 VA examination that he had to quit his 
job as a cement mixer due to his diabetes, although the Board 
acknowledges that his interpersonal conflicts with supervisors 
may also have been a factor.  Nevertheless, while he indicated 
that he had had many jobs since he left the military due to 
conflicts with supervisors and coworkers, he explained that he 
was usually employed because he was able to get a new job shortly 
after leaving a prior job.  Indeed, this is illustrated by the 
fact that he lost his job as a school bus driver in 2008 
following an argument with his supervisor, but was able to find 
another job after only four weeks of unemployment.  

The Board emphasizes that difficulty securing and maintaining 
gainful employment is not tantamount to total social and 
occupational impairment as required for a 100 percent rating.  
According to 38 C.F.R. § 4.1, generally the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  And in Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993), the Court reiterated this point, noting 
that the disability rating itself (now 70 percent) is recognition 
that the Veteran's industrial capabilities are impaired.  The 
mere fact that he may have difficulty maintaining his employment, 
for the reasons mentioned, is not enough.  Rather, the more 
determinative question is whether he is capable of performing the 
mental acts required by employment.  Id. 

A finding of total social impairment is also precluded by the 
fact that the Veteran has remained married for over 30 years and 
maintains relationships with their adult children.  The Board has 
considered the March 2003 social work assessment in which the 
Veteran reported two prior incidents of domestic violence in 1970 
and 1996, both of which resulted in his being jailed and sent to 
counseling.  However, since both incidents occurred many years 
prior to the date of claim, filed in April 2003, these incidents 
are not relevant to this appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2) (the relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim was filed until VA 
makes a final decision on the claim).  

The only evidence in support of a 100 percent rating includes the 
GAF scores of 45 and 50, since the DSM-IV notes that these scores 
reflect serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job) (emphasis 
added).  However, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the totality 
of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  And in this case, the totality of the evidence does not 
show that the Veteran's PTSD caused total social and occupational 
impairment prior to August 3, 2010.  There is no evidence of 
gross impairment in thought process or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; disorientation to 
time or place; memory loss; or difficulty with the maintenance of 
his personal hygiene.

For these reasons, the Board also finds that the 70 percent 
schedular rating assigned for the Veteran's PTSD is not 
inadequate, such that any of the claim should be referred to the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  See 38 C.F.R.    § 3.321(b)(1).  In other words, the 
Veteran's PTSD disability picture is fully contemplated by the 
currently assigned 70 percent rating.  Specifically, any 
occupational impairment is contemplated in the currently assigned 
evaluation.  As an aside, it is also noted that there is no 
evidence that his PTSD has caused marked interference with 
employment or has required frequent periods of hospitalization so 
as to render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As such, the 
circumstances of this case do not warrant an extraschedular 
referral.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In adjudicating the current appeal for a higher evaluation, the 
Board has not overlooked the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447, 449, 454 (2009) (holding that claims for higher 
evaluations also include a claim for a total rating based on 
individual unemployability (TDIU) when the appellant claims he is 
unable to work due to a service connected disability).  However, 
as previously discussed, the record shows that although the 
Veteran has had several jobs the Veteran has remained gainfully 
employment during the pendency of the appeal.  Thus, no 
additional consideration in this regard is needed.

In conclusion, the Board finds that the evidence supports an 
increased rating of 70 percent for the Veteran's PTSD for the 
entire period from the initial grant of service connection on 
April 14, 2003, until August 3, 2010, but that the preponderance 
of the evidence is against an even higher 100 percent disability 
rating at any time during this period.  See Fenderson, supra.  
The appeal is therefore granted to this extent.



B. Since August 3, 2010

A VA examination performed on August 3, 2010, however, reflects 
that the Veteran's PTSD is now manifested by total occupational 
and social impairment, thereby warranting the assignment of a 100 
percent rating since August 3, 2010.

It appears that the VA examiner provided conflicting information 
as to whether the Veteran's PTSD causes total occupational and 
social impairment.  The examiner replied "no" when specifically 
asked if there is total occupational and social impairment due to 
PTSD signs and symptom.  Instead, the examiner indicated that the 
Veteran's PTSD signs and symptoms merely result in deficiencies 
in judgment, thinking, family relations, work, and mood, which is 
consistent with a 70 percent rating.  However, the examiner also 
stated:

The impact of the veteran's severe ptsd sx [symptoms] 
is marked and deleterious on the veteran's ability to 
work substantially in gainful employment.  The 
veteran's anger, irritability, deficits in the areas 
of cognitive functioning such as memory, 
concentration, attention, etc. making it likely that 
he will miss key instructions for job functioning and 
make costly errors that may also be of safety concern 
to his possible employer.  Also, vet[eran]'s anger and 
irritability have already lead to conflicts of a 
serious nature w[ith] co workers and supervisors which 
would be a highly significant problem in any work 
setting.  The sx [symptoms] described above and in 
this report are chronic, serious, and possibly 
dangerous.  It is highly unlikely that this veteran 
could maintain the usual standards of persistence and 
pace normally required in a competitive work setting 
for the reasons cited above. 

This opinion thus indicates that the Veteran's PTSD results in 
total occupational impairment.  This is significant because the 
focus of the rating process is on industrial impairment, while 
social impairment is significant only insofar as it affects 
earning capacity.  38 C.F.R. §§ 4.126, 4.130.  

The VA examiner also assigned the Veteran a GAF score of 45, 
which, as already noted, reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job) 
(emphasis added).  DSM-IV at 46-47.  In other words, a GAF score 
of 45 reflects total impairment with respect to both occupational 
and social functioning.  And unlike the GAF scores assigned in 
July 2003 and December 2008, which also indicated total 
occupational and social impairment, the evidence is now 
consistent with the GAF score.  

Thus, based the VA examiner's opinion that it is unlikely that 
the Veteran would be able to maintain gainful employment in light 
of his PTSD signs and symptoms, as well as the GAF score of 45, 
the Board finds that the evidence supports a 100 percent rating 
for PTSD since August 3, 2010.  Therefore, although all of the 
enumerated symptoms listed for a 100 percent rating are not 
shown, the Board finds that the severity of the Veteran's PTSD 
symptoms and the effect of those symptoms on his social and work 
situation justify a 100 percent rating.  See Mauerhan, supra.  
See also Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004).  


ORDER

An initial 70 percent rating is granted for the Veteran's PTSD 
prior to August 3, 2010, subject to the laws and regulations 
governing the payment of VA compensation.

And a 100 percent rating is granted for the Veteran's PTSD since 
August 3, 2010, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


